Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 04/22/2020. Claims 1-15 have been examined.
Claim Objections

Claims 2 - 14 are objected to because of the following informalities:  Claims 2 - 14 line1  recites "A method as claimed in… ". It is recommended to change this line to read
"The method of claim….".

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the preferred spatial location" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


The examiner will read this line as "a preferred spatial location" for examination.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US20170076015A1) hereinafter Patel in view of Crickett (US20170331687A1) hereinafter Crickett.

As per claim 1. A method of installing an application control network, comprising: (Patel, par0002 teaches this application relates to the field of sensor placement and deployment and more particularly to a method and a system for sensor placement and deployment [application control network] using Building Information Modeling (BIM) software).
using a computer to read a building plan specifying the [a] preferred spatial location of application devices and an application control plan specifying (Patel, par0081-0082 teaches interior partition: some of interior partitions may affect the sensor coverage shape. For example, in the open office, the partition can block sensor visibility.The specific approach of reading geometry information of the space depends on BIM software. Some BIM software provides API from which geometry information can be extracted. For example, Autodesk Revit API contains classes such as “Room”, “Wall” and “Ceiling”, from which the geometry information can be retrieved by the plugin).
interaction between said application devices and to determine:
spatial locations of (Patel, par0085 teaches the function of the space affects sensor model selection. For example, the function of a space may be identified as a conference room, a restroom, a corridor, office, etc. Each function requires different type of sensors fit for its needs)
in a spatial area, (Patel, par0031 teaches this method can be used with or incorporated into known building design and BIM software (such as Autodesk Revit), devices or systems. The automatic sensor deployment does not require designers to reference datasheets and/or follow placement guidelines. Instead the guidelines are built-into the tool (e.g. software or device).
(Patel, par0085 teaches the method can select optimum sensor [application device] placement locations by considering: shape of sensor coverage area: square, circle, rectangle, or ellipse; complexity of room geometry: some rooms have “L” or rectangular shape while others have holes in middle of the room, some room has interior partition that could block sensors coverage area; constraints of the sensor deployment: some sensor may have different requirements for the positions (e.g., only ceiling-based, or minimal distance from window).
interconnection information indicating how said, by determining which of said application devices to connect to the same, (Patel, par0075-0076 teaches the spatial element (typically, the spatial element represents a room in a building model) is the unit in which context the sensor deployment method runs. A building model can be divided into a number of spatial elements (e.g., rooms). The geometry information of building elements located within the spatial element can be retrieved by this method.The building information model contains geometry and materials information of building elements. These building elements affect placement of the sensors. The information retrieved includes but are not limited to: )
while taking into account a plurality of weighted criteria, at least one of said criteria specifying spatial locations of said application devices (Patel, par0184 teaches the weight here resembles the weight of an object. Higher weight will have high attractive or repulsive force between two objects. The weights of critical areas and sensors are assigned by users. The attraction exists between sensors and critical areas, and repulsion exists between sensor objects. The weight of an object is determined by users. For example, difference areas of sensor coverage can be set to different weight. For example, in FIG. 16, the weight may have different impact on the attractive forces from the sensor to the critical area. In the left side, the sensor S1 may have more attraction because the middle part (higher weight) of the sensor coverage has high attraction than other two sides. In the right side figure, the two end parts show higher weight and may show higher attraction to the area A).
in said spatial area and at least one of said criteria relating to connectivity requirements of said application devices; (Patel, par0041-0042 teaches the method can select optimum sensor placement locations by considering: shape of sensor coverage area: square, circle, rectangle, or ellipse; complexity of room geometry: some rooms have “L” or rectangular shape while others have holes in middle of the room, some room has interior partition that could block sensors coverage area; constraints of the sensor deployment: some sensor may have different requirements for the positions (e.g., only ceiling-based, or minimal distance from window). According to another aspect of the invention, the critical area is defined as an area that a sensor should cover in order to provide good performance. The critical area may include where the desk or cubicles in open plan office is located. This includes optimizing current sensor deployment methods by adding the capabilities of covering preferred areas. The inventive method includes: prioritizing the sensor deployment workflow; optimizing optimum sensor locations by evaluating interior space layout information; and providing coverage of sensors in preferred areas).
placing said, at said determined spatial locations of said; (Patel, par0099 teaches the sensor location optimization method has the ability of determining whether the (automatic) deployment of the sensors based on predefined or user-defined objectives (for example, minimizing the number of sensors, costs, maximizing system performance and/or no more than 10% of area is left uncovered etc.) is satisfied. Moreover, the output is the proposed optimal locations of sensors that meet criteria specified by the manufacturer such as avoid windows and vents).
connecting said, and said application devices according to said determined connection information; and (Patel, par0043 teaches creating device and controller family with parameters and information that is related to code compliance; and instructing and supporting lighting control system design to meet [according to said determined connection information] codes/standards/regulations requirement including: automatically selecting devices or products; automatically deploying [connecting] devices or products in the BIM; and assessing code compliance for lighting control design).
          Patel does not explicitly discloses interconnecting said, according to said determined interconnection information, data forwarding devices, should be interconnected by cables.
          Crickett however discloses interconnecting said, according to said determined interconnection information. (Crickett, par0062 teaches the route for a service comprises a set of links that the traffic traverses to get from the start node to the end node. The route [interconnecting] for each service may be determined by a generic routing engine (GRE) through an iterative process. The iterative process may comprise generating a set of candidate service routings, evaluating the candidate service routings to determine how well they satisfy the routing constraints specified in the demand matrix and/or requirements for each service and evolving the set of candidate service routings until a stop condition has been met [according to said determined interconnection information]. Alternatively, the services may be routed using a known routing protocol such a Border Gateway Protocol (BGP), Internet Protocol (IP), IP with equal-cost multi-path (ECMP), least cost, or constrained shortest path first (CSPF).
data forwarding devices, (Crickett, par0036-0037 teaches a network may comprise a plurality of physical objects, such as a network of IP (Internet Protocol) routers, a telephone communications system, a utility distribution system…. The network topology comprises a number of nodes and links that connect the nodes. Each node represents a terminal point or intersection point of a network. A node may be, for example, a topology element such as a location in a network; a system; a physical element such as a router, switch terminal [data forwarding devices], hub, branch, intersection or the like).
should be interconnected by cables (Crickett, par0038 teaches each link provides a connection between two nodes. A link may be, for example, a physical element such as a cable).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of interconnecting said, according to said determined interconnection information, data forwarding devices, should be interconnected by cables, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different traffic patterns for different time periods will reduce amount of excess capacity, particular during non-peak times, see Crickett par0002.

As per claim 3.  Patel and Crickett  disclose the method of claim 1.  
          Patel does not explicitly discloses wherein one or more of said criteria influence capital expenditure and/or one or more of said criteria influence operational expenditure.
          Crickett however discloses wherein one or more of said criteria influence capital expenditure and/or one or more of said criteria influence operational expenditure. (Crickett, par0049 teaches a typical solution to the problem has been to design the network with sufficient capacity [criteria influence capital expenditure] to accommodate the worst-case demands whilst only reaching a low maximum utilization (e.g. 60%). However, this produces a network with a significant amount of excess capacity (which is often quite expensive) , particular during non-peak times).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one or more of said criteria influence capital expenditure and/or one or more of said criteria influence operational expenditure, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different traffic patterns for different time periods will reduce amount of excess capacity, particular during non-peak times, see Crickett par0002.

As per claim 4.  Patel and Crickett  disclose the method of claim 3. 
          Patel does not explicitly discloses wherein at least one of said one or more criteria influencing operational expenditure represents a time period in which an application device is likely to communicate data.
(Crickett, par0049 teaches A typical solution to the problem has been to design the network with sufficient capacity to accommodate the worst-case demands whilst only reaching a low maximum utilization (e.g. 60%). However, this produces a network with a significant amount of excess capacity (which is often quite expensive), particular during non-peak times).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of said one or more criteria influencing operational expenditure represents a time period in which an application device is likely to communicate data, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different traffic patterns for different time periods will reduce amount of excess capacity, particular during non-peak times, see Crickett par0002.

As per claim 5.  Patel and Crickett  disclose the method of claim 3.
          Patel further discloses wherein at least one of said one or more criteria influencing capital expenditure influences costs of said data forwarding devices and/or costs of connecting said application devices and said data forwarding devices. (Patel, par0038, 0040 teaches the sensor placement optimization method has the ability of automatically deploying sensors based on user-defined objectives (minimizing the number of sensors, costs, maximizing system performance and/or no more than 10% of area is left uncovered, etc.)…. he sensor deployment method can be optimized for a given objective such as minimizing the total number of sensors deployed, minimizing the total cost of sensor deployed [one or more criteria influencing capital expenditure influences costs], or optimizing the system performance). [cost of sensors will be a capital expenditure].

As per claim 6.  Patel and Crickett  disclose the method of claim 1.  
          Patel does not explicitly discloses further comprising using said computer to determine a graph of first interconnections between a first group of data forwarding devices, analyze said graph and add at least one further interconnection to said first interconnections based on said analysis.
          Crickett however discloses further comprising using said computer to determine a graph of first interconnections between a first group of data forwarding devices, analyze said graph and add at least one further interconnection to said first interconnections based on said analysis. (Crickett, par0171 teaches reference is now made to FIG. 15 which illustrates an example stop condition which may be used by the stop condition module 312 to determine when to stop the iterative process (e.g. when a sufficiently optimum network topology has been identified). As described above, one stop condition that the stop condition module 312 may use is when the best fitness value [analyzing said graph comprises] for the set of candidate network topologies is sufficiently close to the predicted optimum fitness value [determining how to improve a metric of the algebraic connectivity of said graph]. FIG. 15 show a graph 1500 of the best fitness value 1502 over time (e.g. as more iterations are performed).).

, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different traffic patterns for different time periods will reduce amount of excess capacity, particular during non-peak times, see Crickett par0002.

As per claim 8.  Patel and Crickett  disclose the method of claim 6.
          Patel does not explicitly discloses wherein analyzing said graph comprises determining how to improve a metric of the algebraic connectivity of said graph.
          Crickett however discloses wherein analyzing said graph comprises determining how to improve a metric of the algebraic connectivity of said graph. (Crickett, par0171 teaches reference is now made to FIG. 15 which illustrates an example stop condition which may be used by the stop condition module 312 to determine when to stop the iterative process (e.g. when a sufficiently optimum network topology has been identified). As described above, one stop condition that the stop condition module 312 may use is when the best fitness value [analyzing said graph comprises] for the set of candidate network topologies is sufficiently close to the predicted optimum fitness value [determining how to improve a metric of the algebraic connectivity of said graph]. FIG. 15 show a graph 1500 of the best fitness value 1502 over time (e.g. as more iterations are performed).).


As per claim 11.  Patel and Crickett  disclose the method of claim 1.
          Patel discloses further comprising the computer-implemented steps of validating said spatial locations of said, said connection information and said interconnection information by emulating or simulating said application control network based on the application control plan. (Patel, par0039 teaches the performance of the derived solution is simulated and, compliance with code and performance requirements is checked. If the solution is found non-compliant then the process can evaluate alternative solutions. The most suitable sensor placement solution is selected and sensors locations are provided, for example, inserted in the BIM. The location and true coverage area of each sensor is shown on the floor plan wherein the coverage area is bounded by walls and other physical structures).
          Patel does not explicitly discloses data forwarding device.
          Crickett however discloses data forwarding device, (Crickett, par0036-0037 teaches a network may comprise a plurality of physical objects, such as a network of IP (Internet Protocol) routers, a telephone communications system, a utility distribution system…. The network topology comprises a number of nodes and links that connect the nodes. Each node represents a terminal point or intersection point of a network. A node may be, for example, a topology element such as a location in a network; a system; a physical element such as a router, switch terminal [data forwarding devices], hub, branch, intersection or the like).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of data forwarding device, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different traffic patterns for different time periods will reduce amount of excess capacity, particular during non-peak times, see Crickett par0002.

As per claim 13.  Patel and Crickett  disclose the method of claim 1.  
          Patel discloses further comprising the computer-implemented steps of comparing, comprising said spatial locations of said, said connection information and said interconnection information, and. (Patel, par0068 teaches loading a file containing building information model into process 100. In step 106, the sensor family information/file(s) are created, and they can be reused once created. In step 108, the sensor family information/files are sent to or loaded into the building information model. In step 110, the spatial element or geometry information 118 such as window, door, space boundary and HVAC vent position is retrieved from the building model. This information, together with the sensor information 120 obtained from steps 112, 114 and 116, will be used by the sensor location optimization process shown in step 122. In steps 112, 114 and 116, the space function is identified to define sensor types that are suitable for the identified space, and then all the sensor information is retrieved from chosen sensor model's family file. In step 122, the sensor location optimization process is called to obtain optimal sensor locations. In step 124, the deployment solutions such as optimized sensor location and sensor types are evaluated against compliance with code and user specified sensor performance requirements to determine whether the identified sensors and/or sensor locations satisfy or meet the sensing objectives for the space).
          Patel does not explicitly discloses a first network topology with a second network topology, said first network topology and said second network topology, data forwarding devices, analyzing differences between.
          Crickett however discloses a first network topology with a second network topology, said first network topology and said second network topology, (Crickett, par00163 teaches two child candidate network topologies 1306 and 1308 are then generated by combining aspects (e.g. links) of the two parent candidate network topologies 1302 and 1304 so that the child candidate network topologies 1306 and 1308 comprise a combination of links from both parent candidate network topologies 1302 and 1304. In particular, in the example shown in FIG. 13 each of the two parent candidate network topologies 1302 and 1304 are divided into three parts 1310, 1312, 1314 and 1316, 1318, 1320. The first and third parts 1310 and 1314 of the first parent candidate network topology 1302 are combined with the second part 1318 of the second parent candidate network topology 1304 to form the first child candidate network topology 1306. Then the second part 1312 of the first parent candidate network topology 1302 is combined with the first and third parts 1316 and 1320 of the second parent candidate network topology 1304 to form the second child candidate network topology 1308. This technique is called crossover as different parts of a parent candidate network topology are sent to different child candidate network topologies).
analyzing differences between (Crickett, par0114 teaches a demand matrix 702 is analyzed to generate the maximum [differences between] demand matrix 704. In particular, each row of the demand matrix 702 is analyzed to identify the highest requirement for each service. The highest requirement for a particular service is then stored in the corresponding row of the maximum demand matrix 704).
data forwarding device, (Crickett, par0036-0037 teaches a network may comprise a plurality of physical objects, such as a network of IP (Internet Protocol) routers, a telephone communications system, a utility distribution system…. The network topology comprises a number of nodes and links that connect the nodes. Each node represents a terminal point or intersection point of a network. A node may be, for example, a topology element such as a location in a network; a system; a physical element such as a router, switch terminal [data forwarding devices], hub, branch, intersection or the like).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first network topology with a second network topology, said first network topology and said second network topology, data forwarding devices, analyzing differences between, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different traffic patterns for different time periods will reduce amount of excess capacity, particular during non-peak times, see Crickett par0002.

As per claim 15.  Patel and Crickett  disclose the method of claim 1.
          Patel further discloses A computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for enabling the method of 1. (Patel, par0002, par0224 teaches a method and a system for sensor placement and deployment using Building Information Modeling (BIM) software)…. Processor 2220 may be a central processing unit (CPU) or dedicated hardware/software, such as a PAL, ASIC, FGPA, distributed architecture, cloud based, etc., operable to execute computer instruction code or a combination of code and logical operations. In one embodiment, processor 2220 may include code which, when executed by the processor, performs the operations illustrated herein. The code may be contained in memory 2230, may be read or downloaded from a memory medium such as a CD-ROM, floppy disk, hard-drive and the like, represented as 2283, may be provided by a manual input device 2285, such as a keyboard or a keypad entry, or may be read from a magnetic or optical medium (not shown) or via a second I/O device 2287 when needed. Information items provided by devices 2283, 2285, 2287 may be accessible to processor 720 through input/output device 2240, as shown. Further, the data received by input/output device 2240 may be immediately accessible by processor 2220 or may be stored in memory 2230. Processor 2220 may further provide the results of the processing to display 2280, recording device 2290 or a second processing unit 2295).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Crickett and further in view of Campana et al.  (US20190058676A1) hereinafter.
Campana.
As per claim 2.  Patel and Crickett  disclose the method of claim 1. 
          Patel further discloses wherein aspects of the building structure relevant to said spatial area are also taken into account when determining which of said. (Patel, par0075-0076 teaches the spatial element (typically, the spatial element represents a room in a building model) is the unit in which context the sensor deployment method runs. A building model can be divided into a number of spatial elements (e.g., rooms). The geometry information of building elements located within the spatial element can be retrieved by this method. The building information model contains geometry and materials information of building elements. These building elements affect placement of the sensors. The information retrieved includes but are not limited to):
          Patel and Crickett do not explicitly disclose application devices to connect to the same data forwarding device.
         Campana however discloses application devices to connect to the same data forwarding device. (Campana, par0052, par0070 teaches the IP network 4 comprises four switches S1, S2, S3, S4 which are mutually connected by means of the bidirectional links L1,2, L1,4, L2,3, L3,4, that can, with no difference, be wired or wireless. The various devices, video cameras, sensors [application devices] etc., are thus connected to the switches and in the following description will be generically identified by the symbol Di,j, where the index i indicates the switch to which they are connected and the index j the switch port to which they are connected…. the switch configures all the parameters that control the correct operation of functions involving two or more devices connected to the same switch [same data forwarding device]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of application devices to connect to the same data forwarding device, as taught by Campana in the method of Patel and Crickett, so switches with advanced features improve the security and robustness of the network, see Campana par0005.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Crickett and further in view of Patrick et al. (US20140244819A1) hereinafter Patrick.
As per claim 7.  Patel and Crickett  disclose the method of claim 6.
          Patel and Crickett do not explicitly disclose further comprising adding at least one further data forwarding device to said group of data forwarding devices.
         Patrick however discloses further comprising adding at least one further data forwarding device to said group of data forwarding devices. (Patrick, par0018 teaches the steps of plugging a new network switch [adding at least one further data forwarding device] into a communication cable in communication with a core networking switch in network communications with a server, wherein said new network switch is configured with a proprietary operating system, transmitting a registration identification from said new network switch to said network engine via said server, and registering said new network switch with said network engine, wherein said network engine communicates a network policy to said network switch, and wherein said network policy governs an operation of said network switch.).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Crickett further in view of Ni (US9904740B1) hereinafter Ni and further in view of Yang (US20210286697A1) Yang.
As per claim 9.  Patel and Crickett  disclose the method of claim 8. 
          Patel does not explicitly discloses data forwarding devices.
          Crickett however discloses data forwarding devices (Crickett, par0036-0037 teaches a network may comprise a plurality of physical objects, such as a network of IP (Internet Protocol) routers, a telephone communications system, a utility distribution system…. The network topology comprises a number of nodes and links that connect the nodes. Each node represents a terminal point or intersection point of a network. A node may be, for example, a topology element such as a location in a network; a system; a physical element such as a router, switch terminal [data forwarding devices], hub, branch, intersection or the like).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of data forwarding devices, as taught by Crickett in the method of Patel, so optimizing the 
          Patel and Crickett do not explicitly disclose wherein analyzing said graph comprises determining a Fiedler vector of said graph, said Fiedler vector comprising a value for each of said, and determining which, represented in said graph should be connected to improve said metric of said, of said graph, said Fiedler vector.
         Ni however discloses wherein analyzing said graph comprises determining a Fiedler vector of said graph, said Fiedler vector comprising a value for each of said, and determining which, represented in said graph should be connected to improve said metric of said, of said graph, said Fiedler vector. (Ni, col9 ln52 - col10 ln4 teaches as illustrated in FIG. 3, partitioning 120 the graph comprises finding [determining] 122 a Fiedler vector of a Laplacian matrix of the graph. Herein, the Fiedler vector is defined as an eigenvector of the Laplacian matrix corresponding to a second smallest eigenvalue of the Laplacian matrix. According to various embodiments, the Fiedler vector has N entries corresponding to the N nodes in the NoN and bisects the graph into two subsets of the N nodes (i.e., two subgraphs) [should be connected to improve said metric] such that the ratio of cuts over the product of sizes of the subgraphs is minimized.
As illustrated, partitioning 120 the graph further comprises sorting 124 entries in the Fiedler vector. In some embodiments, the entries may be sorted 124 in ascending order. In other embodiments, the entries may be sorted 124 in descending order. Partitioning 120 the graph further comprises assigning 126 entries having a positive value to a first subgroup. The first subgroup may represent a first subgraph of the graph, for example. Partitioning 120 the graph illustrated in FIG. 3 further comprises assigning 128 entries having a negative value to a second subgroup. The second subgroup may represent a second subgraph of the graph).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein analyzing said graph comprises determining a Fiedler vector of said graph, said Fiedler vector comprising a value for each of said, and determining which, represented in said graph should be connected to improve said metric of said, of said graph, said Fiedler vector, as taught by Ni in the method of Patel and Crickett, so the entities of the group or system of a network are interconnected to share or distribute data or more generally information among the entities that are members of the network, see Ni col1 ln22-26.
          Patel, Crickett and Ni do not explicitly disclose based on the differences between said values in, algebraic connectivity.
         Yang however discloses based on the differences between said values in, algebraic connectivity. (Yang, par0069 teaches the framework 300, at 328, may determine a distribution for difference values of computing resource usage by the computing devices 304, 306 308 using the values included in the groups 320, 322, 324. For example, the difference between values included in the groups may be determined and the difference values may be used [based on the differences between said values] to determine a distribution for the usage of computing resources by the computing devices 304, 306, 308. To illustrate, for the first computing device 304, a first difference value between the computing resource usage values V1 and V4 may be determined and a second difference value between the computing resource usage values V4 and V7 may be determined. The first difference value and the second difference value may be utilized to determine [algebraic connectivity] a median difference value, an average difference value, a standard deviation for the difference values).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on the differences between said values in, algebraic connectivity, as taught by Yang in the method of Patel, Crickett and Ni, so service providers implement cloud computing architectures to provide services to customers using physical computing devices to host virtual machines or containers, see Yang par0001.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Crickett further in view of Ni and further in view of Patrick.
As per claim 10.  Patel and Crickett  disclose the method of claim 9.  
          Patel does not explicitly discloses wherein determining which, represented in said graph should be connected to improve said metric of said algebraic connectivity of said graph comprises determining which, determined, a squared difference in corresponding values in said, is largest.
          Crickett however discloses wherein determining which, represented in said graph should be connected to improve said metric of said algebraic connectivity of said graph comprises determining which (Crickett, par0086 teaches the seed candidate network topology is designed to bring the set of candidate network topologies to the optimum network topology [graph] faster. More particularly, the seed candidate network topology is used to guide the evolution of the candidate network topologies, thus improving the performance (in terms of computational expense and time) of this highly complex optimization problem [algebraic connectivity]. In some cases the seed candidate network topology is generated to satisfy the maximum requirement for each service for all of the time periods or epochs. Accordingly, in some cases determining the seed candidate network topology comprises (i) determining the maximum requirement for each service from the demand matrix 308; (ii) determining the best route for each service for the maximum requirements; and (iii) generating a seed candidate network topology that comprises all the links that are part of at least one best route.).
a squared difference in corresponding values (Crickett, par0176 teaches the two polynomial coefficients can be computed from a least squares method from the best fitness values after each iteration. Therefore, the more iterations, the more data (e.g. the more best fitness values) there is to estimate the curve and thus the more accurate the coefficients (and thus the more accurate the asymptote).).
in said, is largest. (Crickett, par0112 teaches In some cases identifying the maximum requirement for a particular service for all the time periods or epochs comprises selecting the largest or highest requirement (demand) value in the demand matrix for that service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining which, represented in said graph should be connected to improve said metric of said algebraic connectivity of said graph comprises determining which, determined, a squared difference in corresponding values in said, is largest, as taught by Crickett in the method of Patel, so optimizing the topology of a network with different 
          Patel and Crickett do not explicitly disclose Fiedler vector.
         Ni however discloses Fiedler vector. (Ni, col9 ln52 - col10 ln4 teaches as illustrated in FIG. 3, partitioning 120 the graph comprises finding 122 a Fiedler vector of a Laplacian matrix of the graph. Herein, the Fiedler vector is defined as an eigenvector of the Laplacian matrix corresponding to a second smallest eigenvalue of the Laplacian matrix).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of Fiedler vector, as taught by Ni in the method of Patel and Crickett, so the entities of the group or system of a network are interconnected to share or distribute data or more generally information among the entities that are members of the network, see Ni col1 ln22-26.
          Patel, Crickett and Ni do not explicitly disclose data forwarding devices have at least one network port available and determining for which two of said.
         Patrick however discloses data forwarding devices have at least one network port available and determining for which two of said. (Patrick, par0159 teaches network engine 358 creates network policy PL3 for edge switch 3, such as network switch 357.3 [data forwarding devices], including but not limited to, generating a network map of in-service and available ports P [have at least one network port available] and/or communications 120 of network switch 357.3, determining the location and owner (upstream network switch 357) of network switch 357.3, determining the connection routes through network system 100 to communicate between server 300 and each network switch(es) 357.n and network switch 357.3 [determining for which two], creating and managing VLANS of ports P and/or network switch(es) 357 within the permissible network and sub-network configurations of network switch(es) 357 of network switch 357.3).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of data forwarding devices have at least one network port available and determining for which two of said, as taught by Patrick in the method of Patel, Crickett and Ni, so configuring network equipment before placing into service facilitate the quick installation of such network equipment, see Patrick par0009.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Crickett and further in view of Brophy (US20160330285A1) hereinafter Brophy.
As per claim 12.  Patel and Crickett  disclose the method of claim 1.
          Patel and Crickett do not explicitly disclose wherein said application devices comprise sensors and actuators.
         Brophy however discloses wherein said application devices comprise sensors and actuators. (Brophy, par0085 teaches the integrated wireless network processor chip 1000 may connect to a router 1032, a user device 1034, a sensor 1036, an actuator 1038, an HVAC device 1040, and/or one or more BMS devices 1042 using any of a variety of WiFi modes (e.g., station, access point, WiFi direct, etc.).


As per claim 14.  Patel and Crickett  disclose the method of claim 1.  
          Patel further discloses wherein which of said application devices communicates with which other one or more of said application devices is also, said application devices (Patel, par0193-0195 teaches ] for the selected sensor in step 1512, the overall force is calculated. The overall force includes attractive force from critical area and repulsive forces from other sensors.The overall attractive force from all critical area to this sensor is calculated based on the formulas. Since the force is a vector and the overall attraction is summation of the vectors. The direction of the attractive force directs the movement direction of sensors toward the critical area. The overall repulsive force from nearby sensors is calculated. This force is used to rotate the sensors to reduce the overlapping between sensors, and is also used to judge whether the sensor should be moved toward the critical area or not)
          Patel and Crickett do not explicitly disclose taken into account when determining which of, to connect to the same data forwarding device.
         Brophy however discloses taken into account when determining which of, to connect to the same data forwarding device. (Brophy, par0091 teaches FIG. 13 shows device controller “A” 1302 sending data to device controller “B” 1304 via a wireless link between device controller “A” 1302 and device controller “B” 1304. Device controller “B” 1304 may relay data from device controller “A” 1302 to the router 1310, which can then communicate the data to a BMS controller 1312, or other device connected to the router 1310. In one example, the router 1310 can communicate the information to a cloud based server via an internet connection. Communications may be provided from the router 1310 to device controller “A” 1302 in a similar manner. For example, the router 1310 may send data to device controller “B” 1304 via a wireless link between the router 1310 and device controller “B” 1304).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of taken into account when determining which of, to connect to the same data forwarding device, as taught by Brophy in the method of Patel and Crickett, so building automation and control networks with wireless connectivity can reduce cost and the complexity of configuring the automation and control network compared to wired connectivity, see Brophy par0003.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Conover (US20090125283A1) – Related art in the area of a protocol and software program are provided to create tagged representations of model building construction codes that have a tagging schema that reflects the logic and requirements of the codes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442